DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 7, Applicant first recites “a fastener firing mechanism” then recites “the firing mechanism”.  Examiner understands based on the specification that “fastener firing mechanism” and “firing mechanism” are the same feature.  For clarity, “fastener firing mechanism” and “firing mechanism” should be referred to by the same name.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Contini et al (US 2016/0310134), hereinafter Contini, in view of Shelton et al (US 2017/0207467), hereinafter Shelton.

Regarding claim 1, Contini discloses a surgical fastener applier (Fig. 1) comprising:
a housing (Fig. 1, item 10) containing a compartment (Fig. 3, item 10c) therein;
an elongated member (Fig. 1, item 200) extending distally from the housing;
a first jaw (Fig. 53, item 408) and a second jaw (Fig. 53, item 406) adjacent a distal portion of the elongated member (Fig. 53), at least the first jaw movable with respect to the second jaw to clamp tissue between the first and second jaws (Para. 0312);
a firing mechanism positioned within the housing (Fig. 26, item 248), the firing mechanism movable between a first position and a second position (Para. 0339-0340, firing mechanism 248 is movable axially through the elongated member 200), wherein movement to the second position effects firing of fasteners into the tissue clamped between the first and second jaws (Para. 0339-0340);
a power pack (Fig. 5, item 101) removably loadable into the compartment (Para. 0336-0339), the power pack having a motor (Fig. 12, item 152, 154, 156) and an engagement member (Fig. 16, items 152a, 154a, 156a) removably engageable with the firing mechanism when the power pack is loaded into the compartment (Para. 0336) to effect movement of the firing mechanism from the first position to the second position (Para. 0336-0339); and movement of the engagement member is activated by the motor (Para. 0308, motor 152, 154, 156 rotates respective shaft 152a, 154a, 156a), and
an interchangeable battery pack (Fig. 12, item 144) connectable with the power pack for powering the motor (Para. 0306), the power pack removable from the compartment (Fig. 5-6) (Para. 0296-0297).
Contini is silent about the interchangeable battery pack is removably connectable with the power pack and the power pack replaceable with a second battery pack.
However, Shelton teaches a surgical fastener applier (Shelton, Fig. 1, item 100) comprising interchangeable battery pack (Shelton, Fig. 1, item 106) is removably connectable with the power pack (Shelton, Fig. 1, item 102, 104) and the power pack replaceable with a second battery pack (Shelton, Para. 0173).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Shelton to modify the surgical fastener applier of Contini to include the removable and replaceable battery pack within the power pack as taught by Shelton.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to replace or change the battery pack in the middle of a complex surgical procedure (Shelton, Para. 0173).

Regarding claim 2, Contini discloses the surgical fastener applier further comprising a cover (Fig. 5, item 10a) on the housing openable to access the compartment (Fig. 5, cover 10a allows access to compartment 10c), wherein the cover includes a first seal (Para. 0280, housing 10 seals the compartment 10c when power pack 101 is in compartment 10c) attached to the cover to seal about the cover in a closed position of the cover to protect the power pack positioned within the compartment (Para. 0280).

Regarding claim 3, Contini discloses the surgical fastener applier further comprising a second seal (Para. 0293, sterile plate barrier plate system 60 acts as a barrier to the compartment 10c) to block passage of body fluids from the elongated member into the compartment (Para. 0293).

Regarding claim 4, the modified Contini teaches the surgical fastener applier wherein the battery pack (Shelton, Fig. Fig. 1, item 106) is slidable with respect to the power pack (Shelton Fig. 1, item 102, 104) (Shelton, Para. 0173) and slidable into a cavity (Contini, Fig. 5, item 10c) in the power pack (Contini, Para. 0296).

Regarding claim 5, Contini is silent about the surgical fastener applier wherein the battery pack is mountable with respect to the power pack and is mountable to an outer surface of the power pack.
However, as modified above, Shelton teaches the surgical fastener applier wherein the battery pack (Shelton, Fig. 2, item 106) is mountable with respect to the power pack (Shelton, Fig. 2, item 102) and is mountable to an outer surface of the power pack (Shelton, Fig. 2, Para. 0119, battery pack 106 mounts to bottom surface of power pack 102).

Regarding claim 7, Contini discloses the surgical fastener applier wherein the power pack includes a second engagement member (Fig. 16, item 156a), the second engagement member removably engageable with an articulating mechanism (Fig. 54, item 466) (Para. 0329) in the housing of the surgical fastener applier to effect articulation of the first and second jaws from a linear position to a position angled with respect to a longitudinal axis of the elongated member (Para. 0329, articulation of first and second jaws is performed by rotation of second engagement member 156a transferring rotation to connector sleeve 156b which moves the articulation mechanism 258).

Regarding claim 8, Contini discloses the surgical fastener applier wherein the power pack includes a second motor (Fig. 16, item 156) (Para. 0312) and the second motor effects linear movement of the articulating mechanism (Fig. 54, item 466) (Para. 0329).

Regarding claim 9, Contini is silent about the surgical fastener applier further comprising a handle manually movable to move a jaw clamping mechanism to clamp the first and second jaws.
However, Shelton teaches the surgical fastener applier further comprising a handle (Shelton, Fig. 2, item 108) manually movable to move a jaw clamping mechanism (Shelton, Para. 0118) to clamp the first and second jaws (Shelton, Para. 0118).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Shelton to modify the surgical fastener applier of Contini to include the handle of Shelton.  A person of ordinary skill in the art would have been motivated to make such change to allow the surgical fastener applier to be used with tissue of various thickness by permitting the user to manually grasp the tissue (Shelton, Para. 0118).

Regarding claim 21, Contini is silent about the surgical fastener applier wherein the battery pack is removable and replaceable while the power pack remains loaded in the compartment.
However, as modified above, Shelton teaches the surgical fastener applier wherein the battery pack (Shelton, Fig. 1, item 106) is removable and replaceable while the power pack (Shelton, Fig. 1, item 102) remains loaded in the compartment (Shelton, Fig. 1, compartment is area formed between generator assembly 104 and shaft assembly 110) (Shelton, Para. 0173, battery can be replaced in the middle of a procedure).

Regarding claim 23, Contini is silent about the surgical fastener applier wherein the battery pack is mounted on an outer surface of the power pack.
However, as modified above, Shelton teaches the surgical fastener applier wherein the battery pack (Shelton, Fig. 2, item 106) mounted to an outer surface of the power pack (Shelton, Fig. 2, Para. 0119, battery pack 106 is mounted to bottom surface of power pack 102).

Regarding claim 24, Contini is silent about the surgical fastener applier wherein the battery pack is removable without exposing the engagement member.
However, as modified above, Shelton teaches the surgical fastener applier wherein the battery pack (Shelton, Fig. 2, item 106) is removable without exposing the engagement member (Shelton, Fig. 3, item 136).

Regarding claim 25, Contini discloses a surgical fastener applier (Fig. 1) comprising:
a housing (Fig. 1, item 10) containing a compartment (Fig. 3, item 10c) therein;
an elongated member (Fig. 1, item 200) extending distally from the housing;
a first jaw (Fig. 53, item 408) and a second jaw (Fig. 53, item 406) adjacent a distal portion of the elongated member (Fig. 53), at least the first jaw movable with respect to the second jaw to clamp tissue between the first and second jaws (Para. 0312);
an articulation mechanism (Fig. 54, item 466) (Para. 0329) movable between a first position and a second position (Para. 0329), wherein movement to the second position effects articulation of the first and second jaws to an angled position (Para. 0329, articulation of first and second jaws is performed by rotation of second engagement member 156a transferring rotation to connector sleeve 156b which moves the articulation mechanism 258),
a firing mechanism positioned within the housing (Fig. 26, item 248), the firing mechanism movable between a first position and a second position (Para. 0339-0340, firing mechanism 248 is movable axially through the elongated member 200), wherein movement to the second position effects firing of fasteners into the tissue clamped between the first and second jaws (Para. 0339-0340);
a power pack (Fig. 5, item 101) removably loadable into the compartment (Para. 0336-0339), the power pack effecting movement of both the firing mechanism from the first position to the second position (Para. 0308, motor 152 effects movement of firing mechanism 248) and the articulation mechanism between the first and second position (Para. 0329, motor 156 effects movement of articulation mechanism 466), and
an interchangeable battery pack (Fig. 12, item 144) connectable with the power pack for powering the motor (Para. 0306), the power pack removable from the compartment (Fig. 5-6) (Para. 0296-0297).
Contini is silent about the battery pack changeable independent of the power pack.
However, Shelton teaches a surgical fastener applier comprising a battery pack (Shelton, Fig. 1, item 106) changeable independent of the power pack (Shelton, Fig. 1, item 102, 104) (Shelton, Para. 0173).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Shelton to modify the surgical fastener applier of Contini to include the removable and replaceable battery pack within the power pack as taught by Shelton.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to replace or change the battery pack in the middle of a complex surgical procedure (Shelton, Para. 0173).

Regarding claim 26, Contini is silent about the surgical fastener applier wherein the battery pack abuts an external surface of the power pack.
However, as combined above, Shelton teaches the surgical fastener applier wherein the battery pack abuts an external surface of the power pack (Shelton, Fig. 2, Para. 0119, battery pack 106 mounts to bottom surface of power pack 102).

Regarding claim 27, Contini discloses the surgical fastener applier further comprising a cover (Fig. 3, item 10a), wherein opening the cover exposes the battery pack (Fig. 6, opening cover 10a exposes power pack 101 which contains battery pack 106).

Regarding claim 28, Contini discloses the surgical fastener applier wherein the power pack has a first motor (Fig. 12, item 152) to power the firing mechanism (Para. 0336-0339) and a second motor (Fig. 12, item 156) to power the articulation mechanism (Para. 0329).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Shelton further in view of DiNardo et al (US 2016/0374666), hereinafter DiNardo.

Regarding claim 6, Contini in view of Shelton is silent about the surgical fastener applier wherein the battery pack has an engagement tab for gripping by a user to facilitate removal from the power pack.
However, DiNardo teaches a surgical fastener applier (DiNardo, Fig. 1, item 10) wherein the battery pack (DiNardo, Fig. 1, item 120) has an engagement tab (DiNardo, Fig. 9, item 122) (DiNardo, Para. 0053) for gripping by a user to facilitate removal from the power pack (DiNardo, Para. 0053).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini, Shelton, and DiNardo to modify the surgical fastener applied of Contini in view of Shelton to include the engagement tab on the battery pack as taught by DiNardo.  A person of ordinary skill in the art would have been motivated to make such change in order to securely attach the battery pack to the tool while allowing the user to replace the battery pack with ease (DiNardo, Para. 0053).

Regarding claim 22, Contini in view of Shelton is silent about the surgical fastener applier further comprising release structure for disengaging the battery pack from the power pack.
However, DiNardo teaches a surgical fastener applier (DiNardo, Fig. 1, item 10) further comprising release structure (DiNardo, Fig. 9, item 122) (DiNardo, Para. 0053) for disengaging the battery pack (DiNardo, Fig. 1, item 120) from the power pack (DiNardo, Para. 0053).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini, Shelton, and DiNardo to modify the surgical fastener applied of Contini in view of Shelton to include the releasing structure on the battery pack as taught by DiNardo.  A person of ordinary skill in the art would have been motivated to make such change in order to securely attach the battery pack to the tool while allowing the user to replace the battery pack with ease (DiNardo, Para. 0053).

Allowable Subject Matter
Claims 14-17 and 20 are allowed.  Examiner notes the above objection to claim 14 should be corrected before a Notice of Allowance is issued.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record fails to disclose, teach, or fairly suggest a surgical fastener applied comprising a housing having a compartment, a firing mechanism within the housing, and a power pack removably loadable into the compartment; the power pack having a first engagement member movable linearly to effect movement of the firing mechanism from the first position to the second position and movable axially in response to rotation of a first screw, the first screw having at least one bearing.  The prior art of record that comes closest to teaching these limitations is Contini (US 2016/0310134) and Shelton (US 2017/0207467).  Contini and Shelton both teach a surgical fastener applied comprising a housing having a compartment, a firing mechanism, and a power pack removably loadable into the compartment; the power pack having a first engagement member movable to effect movement of the firing mechanism from the first position to the second position.  However, Contini and Shelton both fail to teach the firing mechanism within the housing, a first engagement member movable linearly to effect movement of the firing mechanism from the first position to the second position and movable axially in response to rotation of a first screw, the first screw having at least one bearing.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness and would rely heavily on hindsight.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s invention.
Regarding claims 15-17 and 20, claims 15-17 and 20 are allowed because they contain the allowed subject matter of claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731